Citation Nr: 0728262	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  04-39 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a heart condition.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1956 to 
June 1960.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

In his substantive appeal submitted in November 2004, the 
veteran requested a hearing before a Veterans Law Judge of 
the Board.  After receiving a February 2006 notice of his 
upcoming Board hearing, the veteran submitted a written 
statement in March 2006 withdrawing his request for a Board 
hearing. 


FINDINGS OF FACT

1.  The veteran's service medical records are not available, 
having presumably been destroyed in a fire at the National 
Personnel Records Center in 1973.

2.  There is no competent evidence establishing that the 
veteran has a current heart condition.

3.  Hypertension was not shown in service or during the first 
year after service and there is no competent medical evidence 
or opinion establishing a nexus between the veteran's 
hypertension and his military service.


CONCLUSION OF LAW

1. The criteria for service connection for a heart condition 
are not met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).

2.  The criteria for service connection for hypertension are 
not met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (2006).

With respect to VA's duty to notify, the RO sent a letter to 
the veteran in February 2002 and in October 2005 which asked 
him to submit certain information, and informed him of VA's 
responsibility concerning obtaining evidence to substantiate 
his claims.  In accordance with the requirements of the VCAA, 
the letter informed the veteran what evidence and information 
VA would be obtaining, and essentially asked the veteran to 
send to VA any information he had to process the claims. The 
letter also explained that VA would make reasonable efforts 
to help him get evidence such as medical records, but that he 
was responsible for providing sufficient information to VA to 
identify the custodian of any records. VA informed the 
veteran what he needed to substantiate his claims on appeal. 
In view of this, the Board finds that the Department's duty 
to notify has been fully satisfied with respect to each claim 
on appeal.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  That was accomplished in this 
case, as the February 2002 letter was sent to the veteran 
prior to the issuance of the March 2003 rating decision.

With respect to VA's duty to assist the veteran, in an 
October 2002 letter, the RO informed the veteran that an 
attempt had been made to obtain his service medical 
records(SMRs); however, the RO received a response that 
additional information was needed.  The veteran was provided 
with and requested to complete an NA Form 13055 with the 
necessary information so that the RO could make additional 
requests for his SMRS.  The veteran completed and returned 
the NA Form 13055 later that month.  In March 2003, in 
response to the RO's second request for the veteran's SMRs, 
the National Personnel Records Center (NPRC) informed the RO 
that the veteran's personnel and medical records were 
destroyed in a fire at that facility in 1973 and there were 
no sick reports for the Air Force for this period.  The Board 
is thus satisfied that appropriate attempts were made to 
reconstruct the veteran's service medical records, and that 
any further attempts to retrieve these clinical records would 
be futile.  Private medical records identified by the veteran 
have been obtained.  The veteran and his representative have 
been accorded appropriate opportunity to present evidence and 
argument in support of his claim.  See 38 C.F.R. § 3.103 
(2006).   The veteran has submitted lay statements and the 
representative provided written argument on the veteran's 
behalf in August 2007.  Accordingly, the Board is satisfied 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  As previously stated, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claims for 
service connection, but he was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 
In this regard, the Board concludes that since the 
preponderance of the evidence is against the claims for 
service connection, any question as to the appropriate 
disability rating or effective date to be assigned is moot.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

II.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty. 38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection. 38 C.F.R. § 3.303(b).

Some chronic diseases, including hypertension and 
cardiovascular disease, are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a). 

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, when "all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service." 38 C.F.R. § 
3.303(d).

Service connection for a claimed disorder requires (1) 
medical evidence of current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability. See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

In regards to the veteran's claim for service connection for 
a heart condition, the medical evidence of record fails to 
reveal treatment, findings, or diagnosis of a current heart 
condition.  When examined in September 2001, the veteran 
denied a history of heart attacks.  There was no heart 
murmur, palpitations or chest pain.  A February 2002 ECG/EKG 
was normal.  Congress specifically limits entitlement for 
service- connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110; 1131.  In the absence of proof of present disability 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); see also Degmetich v. Brown, 104 F. 3d 
1328 (1997).  As there is no evidence of the claimed 
disability, service connection for a heart condition is 
denied.

As to the remaining claim for service connection for 
hypertension, the veteran contends that he was diagnosed with 
hypertension during his separation examination in 1960.  As 
noted, the veteran's service medical records (SMRs), are not 
available because they were destroyed in the fire at the 
National Personnel Records Center (NPRC) in 1973.  The Board 
is mindful that, in a case such as this, where SMRs are 
unavailable, there is a heightened obligation to explain our 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  While it is unfortunate that the veteran's SMRs are 
unavailable, the appeal must be decided on the evidence of 
record and, where possible, the Board's analysis has been 
undertaken with this heightened duty in mind.

The case law, however, does not lower the legal standard for 
proving a claim for service connection; there is no 
presumption, either in favor of the claimant or against VA, 
arising from missing records. See Cromer v. Nicholson, 9 Vet. 
App. 215, 217-18 (2005), aff'd Cromer v. Nicholson, 455 F.3d 
1346 (Fed. Cir. 2006) [there is no "adverse presumption" 
where records have been lost or destroyed while in government 
control which would require VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].

Private medical records from Family Health Care dated from 
September 1988 to February 2002 reflect that the veteran 
received ongoing care for his diagnosed hypertension.  

In a February 2002 authorization form for release of medical 
information, the veteran indicated that he began receiving 
treatment in November 1963 from a Dr. E.G. Shannon for 
hypertension until he transferred to Family Health Care.  The 
veteran stated that Dr. Shannon retired and all of his 
records had been destroyed.  

In October 2002, the RO received a photocopy of a preprinted 
prescription script from E.G. Shannon, D.O., written for the 
veteran for Reserpine and Phenobarbital.  It was unsigned, 
undated and provided no other information. 

In the September 2004 Statement of the Case, the Decision 
Review Officer noted  that the veteran stated that his 
original physician had retired, and suggested to the veteran 
that his records might have been inherited by another 
physician who bought the practice.  In the alternative, it 
was suggested to the veteran that he inquire of his current 
physicians at the Family Health Care to see if they obtained 
his records from his previous physician prior to his 
retirement.  

In a February 2004 letter, a business acquaintance stated 
that after meeting the veteran in March 1970, he became aware 
that he was under the care of Dr. E. G. Shannon for high 
blood pressure.

In November 2004, the veteran submitted a letter from B. J. 
Garrett, an individual whom the veteran asserted was Dr. E. 
G. Shannon's nurse.  However, B.J. Garrett identified herself 
as Dr. E.G. Shannon's assistant from November 1950 to May 
1988.  She recalled that the veteran was a regular patient 
for 25 plus years and that he was treated at monthly 
intervals for hypertension.  She also recalled that the 
control of his blood pressure was not ideal due to a nervous 
condition.  
 
While the veteran is clearly diagnosed with hypertension, the 
Board finds that there is no evidence showing that the 
veteran was diagnosed as having hypertension while in 
service.  When examined in September 2001, the veteran 
related that he was in the service from 1956 to 1960.  He 
denied having any major injuries or illnesses during this 
time.

Furthermore, there is no probative evidence that the veteran 
had hypertension within one year of service discharge and the 
veteran has not provided post service medical records showing 
complaints, findings, or treatment for hypertension until 
September 1988.  None of the statements submitted by the 
veteran demonstrate that he was diagnosed as having 
hypertension within one year of service discharge.  Moreover, 
the veteran has not submitted any competent evidence to show 
that his currently diagnosed hypertension is due any event or 
incident of his period of active service.  Therefore, in 
light of these facts, service connection for hypertension 
must be denied.

The Board does not doubt the sincerity of the veteran's 
beliefs that each of the claimed disorders is the result of 
his military service.  However, as noted above, the 
disposition of each of the claims for service connection 
turns on medical matters of diagnosis and/or causation, which 
are within the province of trained medical professionals.  
See, e.g., Jones v. Brown, 7 Vet. App. 134, 137 (1993).  The 
veteran is simply not shown to have the appropriate medical 
training and expertise to competently render a probative 
(persuasive) opinion on such medical matters.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").

The Board also has considered the applicability of the 
benefit-of-the-doubt doctrine in adjudicating each claim for 
service connection.  However, as the preponderance of the 
evidence is against each claim, that doctrine is not for 
application. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER


Service connection for a heart condition is denied.

Service connection for hypertension is denied




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


